 1
 2
 3
 4
 5
 6                                    DISTRICT COURT OF GUAM

 7
      JONG GIL LEE and NAMLEE KIM,                              CIVIL CASE NO. 19-00153
 8
                        Plaintiffs,
 9
10              vs.                                                       ORDER

11    PACIFIC STAR RESORT & SPA,
      MARIANAS PROPERTIES LLC, and
12    DOES 1 through 20,
13
                        Defendants.
14
15          On March 30, 2020, the court ordered the Plaintiffs to file a status report, pursuant to
16   CVLR 26(f)(3), discussing the current status of the non-appearing party.1 See Order, ECF No. 7.
17          On April 24, 2020, the Plaintiffs filed a Status Report. See ECF No. 9. The Plaintiffs stated
18   that they did not “did not seek to obtain personal service on Defendant Pacific Star Resort & Spa”
19   because Plaintiffs “believe[d] that at all relevant times Defendant Marianas Properties LLC was
20   transacting business under the fictitious name of Pacific Star Resort & Spa[.]” Id. at 1-2. The
21   Plaintiffs’ basis for their belief that Pacific Star Resort & Spa is a DBA for Defendant Marianas
22   Properties LLC was a letter dated October 18, 2018 to the Treasurer of Guam from Defendant
23   Pacific Star Resort & Spa. Id. at 1 and attachment thereto.
24   ///
25
26          1
              Plaintiff served Defendant Marianas Properties LLC on January 8, 2020. See Summons
27   Return, ECF No. 4. On March 30, 2020, Plaintiff filed a Motion for Entry of Default against said
     defendant. See ECF No 6. On March 30, 2020, the Clerk’s Office entered default against Defendant
28   Marianas Properties LLC. See ECF No. 8.



                      Case 1:19-cv-00153 Document 10 Filed 04/24/20 Page 1 of 2
 1          Based on the current status of the case, the court hereby vacates the scheduling conference
 2   set for April 30, 2020.
 3          IT IS SO ORDERED.
 4
                                                                       /s/ Michael J. Bordallo
 5                                                                         U.S. Magistrate Judge
                                                                       Dated: Apr 24, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                  Case 1:19-cv-00153 Document 10 Filed 04/24/20 Page 2 of 2
